Citation Nr: 1100149	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-33 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary herbicide exposure and to diabetes mellitus.

2.  Entitlement to service connection for heart disease, to 
include as secondary to herbicide exposure and to diabetes 
mellitus.

(The Board notes that the issues of entitlement to service 
connection for peripheral neuropathy, kidney stones, a renal 
cyst, ear disease, bilateral hearing loss disability, and 
arthritis of the right knee, as well as the issue of entitlement 
to special monthly compensation based on loss of use of a 
creative organ were subjects of a December 2009 decision of the 
Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  On November 
20, 2009, the Secretary of Veterans Affairs directed the Board to 
stay action on all claims for service connection that could not 
be granted under the previous law but that potentially might be 
granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  As this appeal 
included the issues listed above and such were potentially 
affected by the new presumptions, the Board stayed action on 
these matters in accordance with the Secretary's stay.  Final 
regulations have been published, and the Secretary's stay has 
been lifted.  Accordingly, the Board may proceed to a decision in 
these two claims.  




FINDINGS OF FACT

1.  Hypertension was not manifest in service and is unrelated to 
service to include herbicide exposure therein; hypertension is 
unrelated to the service-connected diabetes mellitus.

2.  Heart disease is related to herbicide exposure in service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Hypertension is not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).

2.  Heart disease is related to herbicide exposure in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in August 2003 discussed the evidence necessary to 
support a claim of entitlement to service connection.  The 
Veteran was asked to identify or submit evidence supportive of 
his claim, to include evidence showing exposure to herbicides in 
service.  The evidence of record was listed and the Veteran was 
told how VA would further assist him in obtaining relevant 
evidence.

An October 2006 letter advised the Veteran of the evidence 
necessary to support a claim of entitlement to service connection 
on a secondary basis.  This letter also discussed the manner in 
which VA determines disability ratings and effective dates.  The 
evidence of record was listed.  

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and associated 
with the record, to include records from the Social Security 
Administration.  VA examinations were carried out, and the Board 
finds that they were adequate in that they were conducted by 
neutral, skilled providers who reviewed the record, interviewed 
the Veteran, and performed appropriate physical examinations 
prior to providing their conclusions.  The Veteran has not 
identified any additional evidence or information which could be 
obtained to substantiate the claims.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Factual Background

The Veteran's service treatment records are silent with respect 
to any diagnosis, complaint, or abnormal finding pertaining to 
hypertension or heart disease.  On separation physical 
examination in June 1965 his heart and vascular system were 
normal.  His blood pressure was 108/60.

On VA examination in September 1977, the Veteran indicated that 
he had lost time from work due to chest pain and high blood 
pressure.  He indicated that he had been treated for high blood 
pressure from November 1976 and for chest pain from January to 
February 1977.  A chest X-ray revealed normal heart size and 
pulmonary vessels.  

Records from the Veteran's private physician show that on initial 
assessment in January 1993 the Veteran was noted to have a 
history of hypertension.  The provider noted that it was not 
under good control by that day's readings.  

An October 1994 treatment report from King's Daughters Memorial 
Hospital notes the Veteran's report of hypertension.  He was seen 
for chest pain.  The provider stated his belief that it was 
noncardiac, but that with the Veteran's risk factors including 
hypertension, tobacco use, and positive family history, angina 
should be ruled out.  The Veteran did well on telemetry.  Cardiac 
enzymes were negative and a complete blood count was normal.  An 
EKG was significant for Q waves in lead III, which the provider 
noted might be indicative of an old interior infarction.  A 
stress test was negative for ischemia.  The discharge diagnosis 
was chest pain.  

An October 1995 private treatment record indicates a recent 
history of hypertension.  

The report of testing by Cardiology Associates of Lexington in 
April 1997 indicates that an electrocardiogram revealed sinus 
bradycardia and that prior inferior wall myocardial infarction 
could not be excluded.  The impression was chest pain syndrome, 
possible gastrointestinal versus musculoskeletal; and rule out 
coronary artery disease (doubtful).   

A private treatment record dated in May 1997 indicates that the 
Veteran took one aspirin per day for coronary artery disease.

The Veteran underwent cardiac catheterization at a private 
facility in August 2001.  The impression was ischemic heart 
disease.  The Veteran underwent placement of stents.  

On VA diabetes mellitus examination in August 2003, the Veteran 
reported that he had been diagnosed with diabetes mellitus by his 
local physician in 1997.  He also reported having undergone two 
artery stent placements in August 2001.  Following examination, 
the examiner provided diagnoses of hypertension and coronary 
artery disease.  She stated that the hypertension was as likely 
as not due to diabetes.  

In November 2003, the August 2003 VA examiner provided an 
addendum to the examination report.  She noted that she had 
carefully reviewed the records and current literature.  She 
concluded that it was unlikely that diabetes mellitus had been 
the cause of hypertension.  Rather, she stated that it was as 
likely as not that it was caused by tobacco abuse and obesity.  
She noted that the Veteran was diagnosed with hypertension by his 
private physician in 1980 and had been treated since that time.  
She indicated that diabetes had not required any medication to 
date, and that it was likely as not that obesity, tobacco habits, 
and family history of hypertension and vascular disease were the 
etiology of hypertension.    

In October 2006 the Veteran indicated that he first had chest 
pain in 1963 and that he went to sick call.  He additionally 
noted that elevated blood pressure was first noted by a nurse at 
the Square D Company in 1965.

In April 2008, a VA examiner concluded that hypertension was less 
likely than not caused by or a result of diabetes mellitus.  He 
reasoned that the records did not show evidence of diabetes until 
at least 2001 and that hypertension was documented as far back as 
1994.  Moreover, he noted that the medical records discussed high 
blood pressure as early as 1980, and that the Veteran agreed with 
that.  The examiner indicated that by that timeline, hypertension 
could not have been caused by diabetes, and that the most likely 
causes of hypertension were obesity and tobacco use.  He also 
concluded that hypertension was not aggravated by diabetes, 
noting that there was a slight increase in medications since 
2003, but that the Veteran's weight and body mass index had not 
changed since that time.  He also noted that the Veteran's blood 
pressure appeared to be under improved control since 2004, while 
his diabetes had not undergone significant improvement since 
2006.  He concluded that such was against a finding that diabetes 
was an aggravating factor.

Analysis

As an initial matter, the Board notes that the Veteran has not 
alleged that his claimed disabilities are the result of combat.  
Thus, he is not entitled to application of the combat provisions 
of 38 U.S.C.A. § 1154(b) (West 2002).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service 
connection on the basis of herbicide exposure for specified 
diseases manifested to a degree of 10 percent within a specified 
period in a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  Here, 
the Veteran has verified service in Vietnam during the applicable 
period.

A veteran is entitled to a presumption of service connection if 
he is diagnosed as having certain enumerated diseases associated 
with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) 
(2010).  Effective August 31, 2010, VA amended 38 C.F.R. 
§ 3.309(e) to add ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina) to the list of 
diseases associated with exposure to certain herbicide agents. 

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disability. 38 C.F.R. § 3.310 (2009).  This includes 
disability made chronically worse by service- connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).   The Board 
notes that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, it 
was made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amounts to 
a substantive change in the regulation.  For this reason, and 
because the Veteran's claims were filed before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which is more favorable to 
the claimant.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having carefully reviewed the record, the Board has determined 
that service connection is not warranted for hypertension.  While 
the evidence reveals that the Veteran currently suffers from 
hypertension, the competent, probative evidence of record does 
not etiologically link this disability to his service or any 
incident therein.  Service treatment records are silent regarding 
any complaints or findings of hypertension during service.  
Further, there is no lay or medical evidence of a continuity of 
symptomatology since service in the instant case.  In this 
regard, the Board observes that the Veteran has reported that he 
had been treated for hypertension since 1976, more than 10 years 
following his separation from service.  The Board also observes 
that the revised regulation also adds Note 3 at the end of § 
3.309 which reads as follows:  "For purposes of this section, 
the term ischemic heart disease does not include hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke, or any other condition that does not 
qualify within the generally accepted medical definition of 
Ischemic heart disease."   As such, hypertension is not a 
disability for which service connection may be granted on a 
presumptive basis as the result of exposure to herbicides.  
Finally, the Veteran's primary contention is that his 
hypertension is related to his service-connected diabetes 
mellitus and not necessarily directly to a disease or injury in 
service.  

For purposes of establishing secondary service connection, there 
is post-service medical evidence of diabetes mellitus for which 
the Veteran is in receipt of service connection.  However, 
despite his contentions, the Veteran has neither produced nor 
identified evidence showing that his service-connected diabetes 
mellitus either caused or aggravated the claimed hypertension.  
On the other hand, VA examiners have concluded that the claimed 
hypertension is not related to the service-connected diabetes.  
In essence, the VA examiners provided reasoned opinions, based on 
complete review of the record, interview, and examination.  In 
assigning high probative value to these opinions, the Board notes 
that the examiners had the claims file for review, specifically 
discussed evidence contained in the claims file, obtained a 
history from the Veteran, and conducted complete examinations.  
There is no indication that the VA examiners were not fully aware 
of the Veteran's past medical history or that they misstated any 
relevant fact.  Therefore, the Board finds the VA examiners' 
opinions to be of great probative value.  Absent competent 
evidence showing that hypertension is related to the Veteran's 
diabetes mellitus, service connection on a secondary basis must 
be denied.

The Board has considered the Veteran's statements concerning the 
etiology of this claimed disability.  The Veteran is certainly 
competent to report the onset of symptoms and the circumstances 
surrounding such.  However, the Board finds that the Veteran is 
not competent to state whether hypertension is related either to 
service or to his service-connected diabetes mellitus.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  The 
Board finds that the etiology of this claimed disability is far 
too complex a medical question to lend itself to the opinion of a 
layperson.  

In light of the above discussion, the Board must conclude that 
the preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for hypertension, and there 
is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).	

However, service connection for heart disease is warranted.  As 
noted, ischemic heart disease, including, but not limited to 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm)  has been added to the list of 
diseases for which the Secretary has determined there is an 
association with exposure to certain herbicide agents.  The 
record reflects diagnoses of ischemic heart disease and coronary 
artery disease.  The Veteran has verified service in Vietnam 
during the specified period.  Accordingly, the Board concludes 
that service connection may be granted for his claimed heart 
disease.

		
ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease is granted.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


